                Case 1:18-cv-02981-LAK-DCF Document 55 Filed 03/04/19 Page 1 of 1




                                                        601 Lexington Avenue
                                                      New York, New York 10022
          Dale Cendali, P.C.
        To Call Writer Directly:                           (212) 446-4800                                     Facsimile:
            (212) 446-4846                                                                                 (212) 446-4900
      dale.cendali@kirkland.com                           www.kirkland.com




                                                         March 4, 2019

          Via ECF

          Hon. Debra Freeman
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                          Re:      Take-Two Interactive Software, Inc. v. Cameron, No. 18 Civ. 2981

      Dear Judge Freeman:

             We represent Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-
      referenced litigation. We jointly write with counsel for Defendant Erik Cameron
      (“Mr. Cameron”) to provide a status report on settlement per Your Honor’s February 27, 2019
      Order. Dkt. No. 54.

            The parties have reached an agreement in principle to resolve the case, and will file
      paperwork to that effect with the Court tomorrow.



                                                                      Sincerely,



                                                                      Dale Cendali, P.C.


          cc:         Counsel of record (via ECF)




Beijing     Chicago   Hong Kong    Houston   London   Los Angeles   Munich   Palo Alto   San Francisco   Shanghai   Washington, D.C.
